Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brooke Quist on July 8, 2022.

2.	The application has been amended, corrected, and updated as follows: 
Claim 15 has been amended as follows:

15.	(Currently Amended)  A method for enhancing gating performance of a cell sorter to prepare an enriched lung sample for optical tomography cell analysis comprising:
a)	introducing a controlled lung specimen comprising a plurality of known target objects into a fluorescence-activated cell sorter (FACS) to generate 2D event data, wherein the known target objects comprise A549 cells stained with an antibody cocktail comprising a Pan Keratin C11 monoclonal antibody conjugated to Alexa Fluor 488 and an Anti-Cytokeratin CK3-6H5 monoclonal antibodyconjugated to fluorescein isothiocyanate (FITC);
b)	generating a first scatterplot of the 2D event data;
c)	locating a first set of the stained plurality of known target objects in the first scatterplot, wherein the plurality of known target objects each meet or exceed a target size;
d)	constructing a first gate boundary within the first scatterplot to produce a first gate around a cluster of the plurality of known target objects;
e)	counting a first set of the plurality of known target objects within the first gate to produce a first value;
f)	comparing the first value to a first predetermined value, if the first value meets or exceeds the first predetermined value then proceeding to a next operation, otherwise, adjusting the first gate boundary to increase the percentage of known target objects and repeating operations e) through f) until the first value meets or exceeds the first predetermined value then proceeding to the next operation;
g)	generating a second scatterplot containing a subset of the 2D event data in the first scatterplot;
h)	constructing a second gate boundary around a second set of known target objects in the second scatterplot to produce a second gate;
i)	counting the second set of known target objects within the second gate boundary to produce a second count; and
j)	comparing the second count within the second gate to a second predetermined value, and if a percent of known target objects within the second gate meets or exceeds the second predetermined value, the first and second gate boundaries are stored in memory operation, otherwise, the second gate boundary is adjusted to increase the percent of known target objects and operations i) and j) are repeated until the percent of known target objects within the second count meets or exceeds the second predetermined value.

Claim 15 should therefore recite:
A method for enhancing gating performance of a cell sorter to prepare an enriched lung sample for optical tomography cell analysis comprising:
a)	introducing a controlled lung specimen comprising a plurality of known target objects into a fluorescence-activated cell sorter (FACS) to generate 2D event data, wherein the known target objects comprise A549 cells stained with an antibody cocktail comprising a Pan Keratin C11 monoclonal antibody conjugated to Alexa Fluor 488 and an Anti-Cytokeratin CK3-6H5 monoclonal antibody conjugated to fluorescein isothiocyanate (FITC);
b)	generating a first scatterplot of the 2D event data;
c)	locating a first set of the stained plurality of known target objects in the first scatterplot, wherein the plurality of known target objects each meet or exceed a target size;
d)	constructing a first gate boundary within the first scatterplot to produce a first gate around a cluster of the plurality of known target objects;
e)	counting a first set of the plurality of known target objects within the first gate to produce a first value;
f)	comparing the first value to a first predetermined value, if the first value meets or exceeds the first predetermined value then proceeding to a next operation, otherwise, adjusting the first gate boundary to increase the percentage of known target objects and repeating operations e) through f) until the first value meets or exceeds the first predetermined value then proceeding to the next operation;
g)	generating a second scatterplot containing a subset of the 2D event data in the first scatterplot;
h)	constructing a second gate boundary around a second set of known target objects in the second scatterplot to produce a second gate;
i)	counting the second set of known target objects within the second gate boundary to produce a second count; and
j)	comparing the second count within the second gate to a second predetermined value, and if a percent of known target objects within the second gate meets or exceeds the second predetermined value, the first and second gate boundaries are stored in memory operation, otherwise, the second gate boundary is adjusted to increase the percent of known target objects and operations i) and j) are repeated until the percent of known target objects within the second count meets or exceeds the second predetermined value.

	
	Claim 18 has been amended as follows:
The method of claim 15, further comprising:
k)	introducing a patient lung specimen comprising a plurality of patient-derived target cells stained with an antibody cocktail comprising a Pan Keratin C11 monoclonal antibody conjugated to Alexa Fluor 488 and an Anti-Cytokeratin CK3-6H5 monoclonal antibody conjugated to FITC into the FACS to generate a second set of 2D event data;
second  objects
l)	overlaying the first gate over the second set of 2D event data and counting the patient-derived target cells within the first gate to generate a first current count of patient-derived target cells; 
m)	if not a first iteration, then comparing the first current count of patient-derived target cells to a prior iteration through the first gate;
n)	if the first current count of patient-derived target cells is optimized, then count a second set of patient-derived target cells plotted within the second gate, otherwise, the first gate is adjusted, and operations l) through n) are repeated until the first current count of patient- derived target cells is optimized, wherein optimization is achieved when the first current count of patient-derived target cells counted within the first gate reaches a maximum number within a preselected tolerance;
o)	overlaying the second gate over patient-derived target cells counted in the first gate to generate a second current count of patient-derived targetcells;
p)	if not the first iteration for the second gate, then comparing the second current count of patient-derived target cells within the second gate to a prior iteration through the second gate;
q)	if the second current count of patient-derived target cells within the second gate is optimized, then proceed to a next operation, otherwise, the second gate is adjusted, and operations o) through q) are repeated until the second current count of patient-derived target cells is optimized, wherein optimization is achieved when the second current count of patient- derived target cells in the second gate reaches a predetermined maximum number within a preselected tolerance;
r)	storing the first and second gates in memory; and
s)	sorting patient-derived target cells bounded within both the first and second gates to produce an enriched lung sample of target cells.


Claim 18 should therefore recite:
The method of claim 15, further comprising:
k)	introducing a patient lung specimen comprising a plurality of patient-derived target cells stained with an antibody cocktail comprising a Pan Keratin C11 monoclonal antibody conjugated to Alexa Fluor 488 and an Anti-Cytokeratin CK3-6H5 monoclonal antibody conjugated to FITC into the FACS to generate a second set of 2D event data;
l)	overlaying the first gate over the second set of 2D event data and counting the patient-derived target cells within the first gate to generate a first current count of patient-derived target cells;
m)	if not a first iteration, then comparing the first current count of patient-derived target cells to a prior iteration through the first gate;
n)	if the first current count of patient-derived target cells is optimized, then count a second set of patient-derived target cells plotted within the second gate, otherwise, the first gate is adjusted, and operations l) through n) are repeated until the first current count of patient- derived target cells is optimized, wherein optimization is achieved when the first current count of patient-derived target cells counted within the first gate reaches a maximum number within a preselected tolerance;
o)	overlaying the second gate over patient-derived target cells counted in the first gate to generate a second current count of patient-derived target cells;
p)	if not the first iteration for the second gate, then comparing the second current count of patient-derived target cells within the second gate to a prior iteration through the second gate;
q)	if the second current count of patient-derived target cells within the second gate is optimized, then proceed to a next operation, otherwise, the second gate is adjusted, and operations o) through q) are repeated until the second current count of patient-derived target cells is optimized, wherein optimization is achieved when the second current count of patient- derived target cells in the second gate reaches a predetermined maximum number within a preselected tolerance;
r)	storing the first and second gates in memory; and
s)	sorting patient-derived target cells bounded within both the first and second gates to produce an enriched lung sample of target cells.


Claim 20 has been amended as follows:
The method of claim 18, wherein the patient lung specimen is a biological specimen obtained from a patient selected from the group consisting of sputum, lung organ tissue, esophageal cells and a nasal swab.

Claim 20 should therefore recite:
The method of claim 18, wherein the patient lung specimen is a biological specimen obtained from a patient selected from the group consisting of sputum, a buccal swab, lung organ tissue, esophageal cells and a nasal swab.

Claim 21 has been amended as follows:

The method of claim 18, wherein the patient-derived target cells comprise normal lung cells, esophageal cells, lung cancer cells, dysplastic lung cells, 

Claim 21 should therefore recite:
The method of claim 18, wherein the patient-derived target cells comprise normal lung cells, esophageal cells, lung cancer cells, dysplastic lung cells, epithelial cells and combinations thereof.


Claim 24 has been amended as follows:
The method of claim 15, wherein the known target objects comprise lung cells from a sputum specimen.

Claim 24 should therefore recite:
The method of claim 15, wherein the known target objects comprise lung cells from a sputum specimen.


Claim 25 has been amended as follows:
The method of claim, 18 further comprising:
injecting the enriched patient lung sample of target cells into a capillary tube containing fluid;
applying pressure to the fluid, thereby moving the target cells into position for imaging; collecting image data; and
analyzing the image data.

Claim 25 should therefore recite:
The method of claim, 18 further comprising:
injecting the enriched patient lung sample of target cells into a capillary tube containing fluid;
applying pressure to the fluid, thereby moving the target cells into position for imaging; collecting image data; and
analyzing the image data.


Claim 27 has been amended as follows:
A method for preparing an enriched sample for optical tomography cell analysis comprising:
A)	introducing a biological lung specimen comprising a plurality of patient-derived target  cells into a fluorescence-activated cell sorter (FACS) to generate a set of 2D event data, wherein the biological lung specimen is stained with an antibody cocktail comprising a Pan Keratin C11 monoclonal antibody conjugated to Alexa Fluor 488 and an Anti-Cytokeratin CK3- 6H5 monoclonal antibody conjugated to FITC;
B)	overlaying a first gate over the set of 2D event data and counting the patient-derived target cells within the first gate to generate a first current count of patient-derived target cells; 
C)	if not a first iteration, then comparing the first current count of patient-derived target cells to a prior iteration through the first gate;
D)	if the first current count of patient-derived target cells is optimized, then count a second set of patient-derived target cells plotted within a second gate, otherwise, the first gate is adjusted, and operations C) through D) are repeated until the first current count of patient-derived target cells is optimized, wherein optimization is achieved when the first current count of patient-derived target cells counted within the first gate reaches a maximum number within a preselected tolerance;
E)	overlaying the second gate over patient-derived target cells counted in the first gate to generate a second current count of patient-derived targetcells;
F)	if not the first iteration for the second gate, then comparing the second current count of patient-derived target cells within the second gate to a prior iteration through the second gate;
G)	if the second current count of patient-derived target cells within the second gate is optimized, then proceed to a next operation, otherwise, the second gate is adjusted, and operations E) through G) are repeated until the second current count of patient-derived target cells is optimized, wherein optimization is achieved when the second current count of patient- derived target cells in the second gate reaches a predetermined maximum number within a preselected tolerance;
H)	storing the first and second gates in memory; and
I)	sorting patient-derived target cells bounded within both the first and second gates to produce an enriched lung sample of patient-derived target cells;
wherein the first gate of step B) and the second gate of step D) were previously determined according to the method of claim 15.


Claim 27 should therefore recite:
A method for preparing an enriched sample for optical tomography cell analysis comprising:
A)	introducing a biological lung specimen comprising a plurality of patient-derived target cells into a fluorescence-activated cell sorter (FACS) to generate a set of 2D event data, wherein the biological lung specimen is stained with an antibody cocktail comprising a Pan Keratin C11 monoclonal antibody conjugated to Alexa Fluor 488 and an Anti-Cytokeratin CK3- 6H5 monoclonal antibody conjugated to FITC;
B)	overlaying a first gate over the set of 2D event data and counting the patient-derived target cells within the first gate to generate a first current count of patient-derived target cells;
C)	if not a first iteration, then comparing the first current count of patient-derived target cells to a prior iteration through the first gate;
D)	if the first current count of patient-derived target cells is optimized, then count a second set of patient-derived target cells plotted within a second gate, otherwise, the first gate is adjusted, and operations C) through D) are repeated until the first current count of patient-derived target cells is optimized, wherein optimization is achieved when the first current count of patient-derived target cells counted within the first gate reaches a maximum number within a preselected tolerance;
E)	overlaying the second gate over patient-derived target cells counted in the first gate to generate a second current count of patient-derived target cells;
F)	if not the first iteration for the second gate, then comparing the second current count of patient-derived target cells within the second gate to a prior iteration through the second gate;
G)	if the second current count of patient-derived target cells within the second gate is optimized, then proceed to a next operation, otherwise, the second gate is adjusted, and operations E) through G) are repeated until the second current count of patient-derived target cells is optimized, wherein optimization is achieved when the second current count of patient- derived target cells in the second gate reaches a predetermined maximum number within a preselected tolerance;
H)	storing the first and second gates in memory; and
I)	sorting patient-derived target cells bounded within both the first and second gates to produce an enriched lung sample of patient-derived target cells;
wherein the first gate of step B) and the second gate of step D) were previously determined according to the method of claim 15.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



July 12, 2022